The claimant in this case had a bill introduced for his relief before the 40th General Assembly but received no aid therefrom, he thereupon filed a copy of said bill before this Commission on the 21st day of May, 1897. Ho evidence was taken nor was there any proper claim filed as required by the statutes governing the filing of claims before the Commission. At the present session of the Commission the Attorney General oh behalf of the State interposed a motion to dismiss the same on the ground that no claim had been filed in accordance with the law. The Commission held as heretofore in the case of Schultz v. The State, that the ground of the motoin was well founded and dismissed the case, holding that claimants desiring relief at the hands of this Commission must follow the law governing the prosecution of claims before the Commission.